Appeals from decisions of the Workers’ Compansation Board, filed October 18, 1978 and May 10; 1979. The board’s decision that claimant’s myocardial infarction was causally related to his employment is supported by substantial evidence in the whole record. On September 25, 1976, claimant, a guitarist, collapsed on stage during a "very fast” musical performance and was diagnosed as having suffered an acute myocardial infarction. Immediately preceding his performance that night, claimant had walked up five flights of stairs to a dressing room and had moved a 45- to 50-pound amplifier six or seven feet. Although the impartial specialist concluded that claimant’s injury was not causally related, the record contains other medical testimony and reports which amply support the board’s decision. Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.